                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DESIRAY J. ALLEN,                               )
                                                )
       Petitioner,                              )
                                                )
v.                                              )   Case No. CIV-19-588-G
                                                )
SCOTT CROW,                                     )
                                                )
       Respondent.                              )

                                           ORDER

       Magistrate Judge Suzanne Mitchell issued a Report and Recommendation (“R. &

R.”) in this matter on July 26, 2019 (Doc. No. 8). Judge Mitchell recommends that the

Court: 1) deny Petitioner’s application for leave to proceed in forma pauperis; 2) order

Petitioner to pay the $5.00 filing fee; and 3) dismiss this action if Petitioner fails to pay the

filing fee within 21 days.

       Petitioner has now paid the $5.00 filing fee. See Doc. No. 9. Accordingly, it is clear

that Petitioner does not object to the recommendations made in the R. & R.

       The Court ACCEPTS and ADOPTS the R. & R. As recommended, and in light of

Petitioner’s payment of the filing fee, Petitioner’s application for leave to proceed in forma

pauperis (Doc. No. 7) is DENIED. Payment of the filing fee renders the R. & R.’s other

recommendations moot.

       This matter is re-referred to Judge Mitchell for all proceedings consistent with the

original referral.

       IT IS SO ORDERED this 29th day of August, 2019.
